En Juez PRESIDENTE Sr. HerNÁNdez,
emitió la opinión del tribunal.
Con fecha 17 de abril del corriente año 1915, Josefina Fin-lay radicó una demanda ante la Corte de Distrito de San Juan, Sección Ia., ejercitando la acción de divorcio contra su legítimo esposo Rafael Fabián, y emplazado éste, veri-ficó su comparecencia proponiendo ciertas eliminaciones del escrito de demanda.
Por' orden de 19 de abril citado, la referida corte a moción jurada de la demandante dispuso que la niña Josefina, bija de los esposos Fabián-Finlay, quedara durante el pleito bajó-la guarda y cuidado de la demandante; pero en 5 de mayo-siguiente ambas partes presentaron a la corte una estipu-lación escrita que fué aprobada, en virtud de la cual la niña Josefina había de quedar depositada bajo el cuidado y cus-todia de las Reverendas Madres del Colegio del Sagrado Co-razón de esta ciudad, barrio de Martín Peña, y sujeta a las órdenes y mandatos de dicha corte, sin que ninguno de los cónyuges pudiera mientras tanto sacar del colegio a la menor, aunque conservarían con ella las relaciones de familia.
Fué presentada otra moción por Josefina Finlay en 22, de mayo para que el juez practicara una inspección personal del estado en que se encontraba la niña y de las condiciones-que la rodeaban con el fin de resolver por sí propio si debía pasar las vacaciones en el Colegio del Sagrado Corazón donde se encontraba o en compañía de su madre y abuela que vivían en Santurce, con las que tendría toda clase de atenciones y comodidades. No aparece que a esta moción se dictara reso-lución alguna.
En 9 de junio fué radicada otra moción de. Josefina Fin-lay dirigida a la Corte de Distrito de San Juan, Sección Ia., con súplica de que ordenara que la niña Josefina Fabián Fin-*792lay pasara los dos meses de vacaciones .en la casa y bajo el cuidado de la demandante por el fundamento de que la salud de la niña requería su salida del Colegio. Esa moción no fue notificada al demandado.
En 11 de junio la propia demandante presentó una moción a la Corte de Distrito de San Juan, Sección 2a., con súplica de que atendida la urgencia del caso por estar la niña Josefina Fabián Finlay padeciendo de una fuerte afección psí-quica que podía ocasionarle graves trastornos en su salud, según informe de peritos médicos que en forma de affidavit acompañaba, procediera dicha corte de acuerdo' con lo que dispone la ley referente a las dos secciones de la Corte de Dis-trito de San Juan aprobada en 1906, a señalar día y hora para celebrar la vista de la moción presentada a la sección Ia. de dicha corte el día 9 de junio. Tampoco esa moción ■dirigida a la sección 2a. fue notificada al demandado Eafael Fabián. La Corte de Distrito de San Juan, Sección 2a, dictó ■en 14 de junio una orden que copiada a la letra dice así:
“Por CUANTO en este caso, pendiente en la sección primera de esta corte de distrito, se ha presentado por la demandante una moción debidamente jurada y basada en informes de expertos médicos bajo juramento, solicitando que la niña Josefina Fabián Finlay, que actual-mente se halla bajo la custodia de esta corte en el Colegio del Sagrado porazón de Jesús, en el barrio de Santurce de esta ciudad, sea tras-ladada a pasar las vacaciones de dicho colegio a la casa de la deman-dante, madre de. dicha niña, fundándose dicha moción en motivos de enfermedad que aquejan a la referida niña y en que su salud corre grave peligro;
“Por Cuanto los abogados de la demandante, de acuerdo con la' ley referente a las dos secciones de esta corte de distrito aprobada en 1906, han solicitado del juez de la sección segunda que se cele-bre en su presencia la vista de dicha moción, dada la perentoriedad de la misma;
“Por cuanto el juez de la sección segunda que suscribe, se con-sidera descalificado para actuar como juez en la vista de dicha mo-ción, por tener conocimiento personal del caso y tener opinión formada;
*793“Por Cuanto por los motivos indicados conviene a los fines de la justicia qne esta moción se discuta y resuelva un otra corte donde no existan los inconvenientes apuntados, y siendo la Corte de Iíuma-eao la más cercana a la de San Juan;
“Por TANTO, resuélvese por el juez de la sección segunda en esta corte, actuando como juez sustituto de la sección primera, que este caso sea trasladado inmediatamente a la Corte de Distrito • de Huma-cao, y en su consecuencia el secretario de esta corte de distrito remi-tirá los autos a la Honorable Corte de Humacao, de acuerdo con el artículo 85 del Código de Enjuiciamiento Civil, siendo las costas de dicho traslado por cuenta de la demandante.y solicitante.”
Los procedimientos relacionados lian dado lugar a que la representación de Rafael Fabián acudiera a esta Corte Suprema en 17 ele junio en solicitud de auto de certiorari dirigido a cualquiera de los Jueces de la Corte de Distrito de San Juan, Sección 2a., ílon. Jesús María Bossy, o de la Corte de Distrito de Humacao, Hon. Rafael Cuevas Zequeira, para la remisión de los autos originales del caso o de copias certificadas de ellos con el fin de que fueran revisados los procedimientos y en definitiva se declarara nula y sin nin-gún valor la orden de 14 de junio de 1915.
Fué expedido el auto de certiorari en 18 de junio contra el Juez de la Corte de Distrito de San Juan, Sección 2a., Jesús > María Rossy, que fué el que dictó la orden cuya nulidad se pide, y como no pudiera elevar los autos por haberlos remi-tido a la Corte de Distrito de Humacao, se reclamaron al juez de esa corte, señalándose para la vista el día 25 de junio, cuyo acto tuvo lugar cou asistencia de los abogados de Rafael Fabián y Josefina Finlay.
La única cuestión legal a discutir y resolver es si el Juez de la Corte de Distrito de San Juan, Sección 2a., tenía o nó jurisdicción para dictar la orden de cuya nulidad se trata.
La ley para dotar de dos jueces a la Corte de Distrito del Distrito Judicial de San Juan, aprobada en 8 de marzo de 1906, ordena en su sección Ia. que dicha corte se compondrá de dos jueces y se dividirá en dos secciones que se denominarán see-*794clon Ia. y sección 2a., y después de fijar la jurisdicción de los jueces de una y otra sección y de consignar otros preceptos que no son atinentes al presente caso, estatuye en su sección 12a. “que los jueces de las secciones Ia. y 2a. podrán sustitu-irse mutuamente en casos de enfermedad de uno de ellos o en aquellos en que por cualquier otro motivo esté alguno impe-dido de desempeñar sus funciones.”
En la moción presentada a la Corte de Distrito de San Juan, Sección 2a., el día 11 de junio de 1915 para que se cele-brara la vista de la moción dirigida al juez de la sección Ia. ■para que la niña Josefina Fabián Finlay fuera trasladada a la casa de su madre y pasara allí dos meses de vacaciones bajo el cuidado de la demandante, no se expresa que el juez de la sección Ia. esté enfermo ni se alega el motivo que le impida desempeñar sus funciones; pero como tenemos cono-cimiento judicial de que el período de vacaciones de la Corte de Distrito de San Juan, Sección Ia., comprende los meses de junio y julio, bien podemos estimar que la moción de que se trata fué presentada al juez de la sección 2a. por encon-trarse disfrutando de vacaciones el juez de la sección Ia.
Parécenos que la sustitución mutua de los jueces de las Secciones Ia. y 2a. de la Corte de Distrito de San Juan, esta-blecida por la sección 12a. de la ley citada no comprende el case en que uno de los jueces esté disfrutando de vacaciones.
Esa ley sólo se refiere a los casos en que uno de los jueces esté enfermo o impedido de desempeñar sus funciones, o lo que es lo mismo, a casos en que el juez por causas indepen-dientes de su voluntad no pueda actuar. Cuando deja de actuar para disfrutar de vacaciones usando del derecho que la ley le reconoce, no cabe la sustitución establecida por la sección 12a.
No bay ley alguna que establezca sustituciones reglamen-tarias para el caso en que un juez de distrito esté en vaca-ciones, y no bay motivo legal alguno especial para estable-*795cer esa sustitución tratándose de los jueces de las dos sec-ciones de la Corte de Distrito- de San Juan, cuando la ley expresamente no la establece.
El Juez Jesús María Eossy de la Sección 2a. de la Corte de Distrito de San Juan no podía sustituir al juez de la sec-ción Ia. en un caso como el presente, y si la sección 12a. de la Ley de 8 de marzo de 1906 no le otorgaba jurisdicción para ello, carecía igualmente de jurisdicción para trasladar el caso a la Corte de Distrito de Humacao.
Pero ni aún en la hipótesis de que fuera juez sustituto del de la sección Ia. por razón de las*vacaciones de que éste estaba disfrutando, tampoco hubiera tenido jurisdicción para trasladar el caso en la forma en que lo hizo a la Corte de Dis-trito de Plumacao.
El artículo 23 del Código de Enjuiciamiento Civil esta-blece que:
“Artículo 23. — Un juez no puede actuar como tal en ninguno de los casos que siguen:
“1. En un pleito o procedimiento en que sea parte o en que estu-viere interesado;
“2. Cuando estuviere ligado a alguna de las partes con paren-tesco de consanguinidad o afinidad dentro del tercer grado, com-putado según las disposiciones de la ley;
“3. Cuando hubiere sido abogado o consultor de cualquiera de las partes en el pleito o procedimiento. Pero este precepto no será aplicable a la formación de la lista de señalamientos ni a la regla-mentación del orden de los asuntos, ni a la traslación del pleito a otro distrito.”
No prescribe dicho artículo cuál sea el distrito a que deba trasladarse el pleito en los casos expresados. Ese silencio viene a suplirlo el artículo 84 del mismo Código que dice así:
“Artículo 84. — Si un pleito o procedimiento se iniciare o estu: viere pendiente ante una corte, y el juez de ésta estuviere incapacitado para actuar, o si por cualquier motivo la corte ordenare un cambio en el lugar de la vista, deberá aquel trasladarse a un tribunal con-venido por las partes mediante estipulación por escrito o celebrada *796ante la corte y consignada en sn libro de actas; y si no llegasen a ponerse de acuerdo, entonces se trasladará el asunto a la corte más cercana en que no exista el mismo inconveniente o la causa que ori-ginó el traslado, verificándose éste a otra corte de distrito.”
Si el Juez Eossy a quien no reconocemos la facultad de sustituir al de la Sección Ia. de la Corte de Distrito de San Juan sino en los casos a que se refiere la sección 12a. de la Ley de 8 de marzo de 1906, según queda explicado, se creía realmente sustituto legal dol mismo en virtud de dicha sección, y entendía que estaba incapacitado para actuar en el caso, debió oir a las partes acerca del lugar al que quisieran veri-ficar la traslación del caso, antes de ordenar el traslado a lá Corte de Distrito de Humacao. Lejos de hacerlo así, sin audiencia de las partes, dispuso el traslado infringiendo el •artículo que dejamos transcrito. Hablamos así en el su-puestoj que no admitimos, de que pudiera sustituir al juez de la Sección Ia y en ese concepto tuviera jurisdicción para conocer del caso.
El conocimiento del pleito no pudo pasar al Juez Eossy sin una resolución del juez que originariamenté conocía del mismo o bien por decreto del G-obernador, si llegaba el caso de cumplirse lo dispuesto en el artículo 21 del Código de En-juiciamiento Civil.
Por las razones expuestas procede declarar con lugar el presente recurso de certiorari y anular la orden que dictó el Juez de la Corte de Distrito de San Juan, Sección 2a., en 14 de junio del corriente año.

Declarada con lugar la solicitujd y anudada la resolución de M de junio, 1915. ■

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.